DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 16-20, it is unclear as to what further method steps are set forth. The claims fails to set forth any additional steps or gerunds.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashiguchi et al. (US 2013/0225995).
Hashiguchi et al. discloses an ultrasound probe for imaging comprising a handle section (13) having a longitudinal axis (L1), the handle section being configured for connection (16; 25a; 25b) to a power source ([0041]); and a section (11) having an angulation (Fig. 6) such that the section is positioned at an operative angle (Ø1; Ø2) with respect to the longitudinal axis (L1) of the handle section (Fig. 2 and 6), the section being configured to emit and receive sound waves ([0052]), wherein the operative angle of the section is an acute angle (6). Hashiguchi et al. discloses wherein the operative angle is less than 45 degrees ([0106]). Hashiguchi et al. discloses wherein the operative angle is about 30 degrees ([0106]). Hashiguchi et al. discloses a transducer aperture (21). Hashiguchi et al. discloses the handle connected to a control unit ([0055]).
Claim(s) 1-3, 5, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeung (US 5,779,639).
Yeung discloses an ultrasound probe for imaging comprising a handle section (104) having a longitudinal axis (108), the handle section being configured for connection (cable; 110) to a power source (col. 5, lines 10-17); and a section (102) having an angulation (106) such that the section is positioned at an operative angle with respect to the longitudinal axis of the handle section (Fig. 1), the section being configured to emit and receive sound waves (116; col. 4, lines 53-58), wherein the operative angle of the section is an acute angle (Fig. 1; col. 5, line 5-10). Yeung discloses the angle is less than 45 degrees (col. 5, line 5-10). Yeung discloses the angle is less than 30 degrees (col. 5, line 5-10). Yeung discloses the handle and angular section with two widths (Fig. 1). Yeung discloses a transducer aperture (116).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (US 5,779,639).
Yeung discloses the handle section has a longitudinal length and the angular section has a length shorter than the length of the handle (Fig. 1; col. 4, line 66 to col. 5, line 5). Yeung does not teach the length is about one-third shorter. However, it would have been obvious to one of ordinary skill in the art to have modified the length of the angular section in proportion to the handle section since Yeung discloses the section is shorter than the handle section and the majority of the components are located in the handle section (col. 4, line 66 to col. 5, line 5).
Allowable Subject Matter
Claims 12-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or render obvious the claimed combination of subject matter of a method of imaging a temporomandibular joint using a transoral probe that has a handle section and an intraoral section with a cephalad angulation comprising particularly the steps of inserting the intraoral section of the transoral probe into a patient’s mouth in a recess between the cheek and gum such that a transducer aperture of the intraoral section generally faces the temporomandibular joint and emitting and receiving sound waves via the transducer aperture on the intraoral section of the transoral probe thereby producing images of the temporomandibular joint in at least the sagittal anatomical plane.
Claims 6-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Asch et al. discloses ultrasound imaging of patient anatomy. Cho et al. discloses an ultrasound probe with an angled distal end. Yoshimine discloses an ultrasound probe with an angled distal end.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUONG/Primary Examiner, Art Unit 3793